Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-8, 14-15, and 20. Claims 1, 8, and 15 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Amendment
The office action is responsive to the amendments filed on 12/17/2020. As directed by the amendments, claims 1, 8, and 15 are amended.

Response to Arguments
Applicant's arguments filed 12/17/2020 regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10402733) in view of Shi (U.S 20160275413), and Herzog (WO 2016/039805).

Regarding Claim 1
Li discloses: A method, by a processor, for ensemble policy generation for prediction systems, comprising: 
deriving, by the processor, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 3 line 28] Examiner interprets weights as the plurality of policies for the ensemble models to predict to predict a plurality of target variables (i.e. outputs of models) for streaming data (i.e. input\workload data) such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 4 line 45] discloses dynamic adjustment.)); 
generating, by the processor, the plurality of policies according to, prediction quality metrics  of the set of ensemble models ([Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as a prediction quality metrics of the set of ensemble models.); 
identifying model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions ([Col 5 line 53] “The testing data is used to evaluate the predication accuracy of each model… By comparing (N'P1, N'P2, N'P3, N'P4, N'P5) with N', we get an evaluation of accuracy for all prediction models.” Examiner interprets the comparison of predication accuracy of the predication models as identifying model similarity of ensemble models according to prediction accuracy.); dynamically updating by the processor, automatically and with no user input, one or more of the plurality of policies according to one or more error states of the set of ensemble models and a performance of those of the set of ensemble models having the model similarity parameters ([Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as an error state. [Col 5 line 60], “the evaluation information, as well as the distribution of data predicted correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the weights (i.e. policies) as being updated according to the evaluation model and predication accuracy.); wherein the error states generated by a first model of the set of ensemble models is used to dynamically adjust the plurality of policies for a second model of the set of ensemble models ([Col 5 line 45-67 and Col 6 Line 1-6 and Fig 2], when discussing the evaluation module Li states, “Thus, a new ensemble model is formed that is adapted to the new characteristics of data set” Examiner interprets the evaluation module as adjusting the policies (i.e. weights) for a second model based on a first models predication accuracy (i.e. error state);
training, by the processor, a classifier of the second model of the set of ensemble models using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models ([Col 5 line 59] “Next, the evaluation information, as well as the distribution of data predicated correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the evaluation module 222 as training a classifier of the second model of the set of ensemble models (i.e. NP1-P5) using the updated one or more of the plurality of policies (i.e. weights) according to the error states (i.e. predication accuracies) generated by the first model (i.e. N or the testing data)); and
predicting, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score ([Col 3 line 8] “After training, these individual models are combined in an ensemble model. The output of the ensemble model is a weighted linear combination of the outputs of the individual models.” Examiner interprets the output as a prediction determined by the set of ensemble models synthesized into a single score (i.e. weighted linear combinations of the outputs).) and presented via a display interface in communication with the processor ([Col 1 line 53], An output is generated from the ensemble prediction model representing a predicted future workload for execution of the application by the computing system. Examiner interprets the computer system as presenting via a display the predicated output.).
Li does not explicitly disclose: the plurality of policies according to contextual information, model similarities, ensemble model definitions, and ground truth data of the set of ensemble models; the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models; 2Appl. No. 15/278,479 
However, Shi discloses in the same fields of endeavor: contextual information (In para 0018, Shi states “the historical data 114 generally represents known data related to a problem, or type of problem, to be solved,” Shi further states in para 0029, “the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets historical data as contextual information.), model similarities (In para 0029, Shi states “it is possible that some overlap could occur between parameters of different machine learning algorithms, depending on an overall similarity of the algorithms in question, parameters in the present context generally refer to algorithm-specific aspects that must be tuned in order to achieve a desired outcome.” Examiner interprets the overall similarity of the algorithms as model similarities.), ensemble model definitions  (In para 0029, Shi states “features of the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets the corresponding parameters as model definitions.); the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models ([Para 0056 and Fig 1], “FIG. 1 may be configured to adjust each weight of each corresponding learning model obtained from the model pool 116, in direction corresponding to improved overall performance of the thus-weighted models.” Examiner interprets the model pool as defining a model type as described in para 0038);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Adaptive ensemble workload prediction model based on machine learning algorithms” taught by Li with the “Model Vector Generation For Machine Learning Algorithms” taught by Shi. Doing so can configure a machine learning algorithm correctly in order to provide acceptable outcomes (para 0004, Shi).
Li in view of Shi does not explicitly disclose: ground truth data; wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold;
([Para 0011] “The present approaches create an ensemble (family) of kernel regression models for each observation vector of sensor data received from an object or process being monitored.”); wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold ([Para 0028-0038], Herzog “a pruning algorithm is utilized to eliminate any poorly performing ensemble model. In one example, the pruning algorithm utilizes a statistic called the global similarity… In general, these algorithms provide a statistical measure of model quality or goodness of fit. Such statistical measures include measures as root - mean squared error and the coefficient of determination (also known as the R squared statistic). The pruning algorithm applies the model quality measure to the output of each ensemble model (i.e., estimate vector), and eliminates any ensemble model whose quality is less than some predefined threshold value.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Adaptive ensemble workload prediction model based on machine learning algorithms” taught by Li with the “Model Vector Generation For Machine Learning Algorithms” taught by Shi and “Apparatus and Method For Ensembles Of Kernel Regression Models” taught by Herzog. Doing so models in an ensemble are created from data that are similar to the current conditions (Para 0011, Herzong).

Regarding Claim 8
Li discloses: A system for ensemble policy generation for prediction systems, comprising: one or more computers with executable instructions that when executed cause the system to: derive, by a processor associated with the one or more computers and executing the executable instructions, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 3 line 28] Examiner interprets weights as the plurality of policies for the ensemble models to predict to predict a plurality of target variables (i.e. outputs of models) for streaming data (i.e. input\workload data) such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 4 line 45] discloses dynamic adjustment.)); 3AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION generate, by the processor, the plurality of policies according to prediction quality metrics of the set of ensemble models ([Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as a prediction quality metrics of the set of ensemble models.); dynamically update by the processor, automatically and with no user input, one or more of the plurality of policies according to one or more error states of the set of ensemble models and a performance of those of the set of ensemble models having the model similarity parameters [Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as an error state. [Col 5 line 60], “the evaluation information, as well as the distribution of data predicted correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the weights as being updated according to the evaluation model and predication accuracy.); identify model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions ([Col 5 line 53] “The testing data is used to evaluate the predication accuracy of each model… By comparing (N'P1, N'P2, N'P3, N'P4, N'P5) with N', we get an evaluation of accuracy for all prediction models.” Examiner interprets the comparison of predication accuracy of the predication models as identifying model similarity of ensemble models according to prediction accuracy.); wherein the error states generated by a first model of the set of ensemble models is used to dynamically adjust the plurality of policies for a second model of the set of ensemble models ([Col 5 line 45-67 and Col 6 Line 1-6 and Fig 2], when discussing the evaluation module Li states, “Thus, a new ensemble model is formed that is adapted to the new characteristics of data set” Examiner interprets the evaluation module as adjusting the policies (i.e. weights) for a second model based on a first models predication accuracy (i.e. error state); train, by the processor, a classifier of the second model of the set of ensemble models using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models ([Col 5 line 59] “Next, the evaluation information, as well as the distribution of data predicated correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the evaluation module 222 as training a classifier of the second model of the set of ensemble models (i.e. NP1-P5) using the updated one or more of the plurality of policies (i.e. weights) according to the error states (i.e. predication accuracies) generated by the first model (i.e. N or the testing data); and predict, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score ([Col 3 line 8] “After training, these individual models are combined in an ensemble model. The output of the ensemble model is a weighted linear combination of the outputs of the individual models.” Examiner interprets the output as a prediction determined by the set of ensemble models synthesized into a single score (i.e. weighted linear combinations of the outputs)) and presented via a display interface in communication with the processor ([Col 1 line 53], An output is generated from the ensemble prediction model representing a predicted future workload for execution of the application by the computing system. Examiner interprets the computer system as presenting via a display the predicated output.).
Li does not explicitly disclose: generating, by the processor, the plurality of policies according to contextual information, model similarities, ensemble model definitions, of the set of ensemble models; the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models;
However, Shi discloses in the same fields of endeavor: contextual information (In para 0018, Shi states “the historical data 114 generally represents known data related to a problem, or type of problem, to be solved,” Shi further states in para 0029, “the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets historical data as contextual information.), model similarities (In para 0029, Shi states “it is possible that some overlap could occur between parameters of different machine learning algorithms, depending on an overall similarity of the algorithms in question, parameters in the present context generally refer to algorithm-specific aspects that must be tuned in order to achieve a desired outcome.” Examiner interprets the overall similarity of the algorithms as model similarities.), ensemble model definitions  (In para 0029, Shi states “features of the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets the corresponding parameters as model definitions.) the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models ([Para 0056 and Fig 1], “FIG. 1 may be configured to adjust each weight of each corresponding learning model obtained from the model pool 116, in direction corresponding to improved overall performance of the thus-weighted models.” Examiner interprets the model pool as defining a model type as described in para 0038);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Adaptive ensemble workload prediction model based on machine learning algorithms” taught by Li with the “Model Vector Generation For Machine Learning Algorithms” taught by Shi. Doing so can (para 0004, Shi).
Liin view of Shi does not explicitly disclose ground truth data; wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; 
However, Herzog discloses in the same fields of endeavor: ground truth data ([Para 0011] “The present approaches create an ensemble (family) of kernel regression models for each observation vector of sensor data received from an object or process being monitored.”); wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold ([Para 0028-0038], Herzog “a pruning algorithm is utilized to eliminate any poorly performing ensemble model. In one example, the pruning algorithm utilizes a statistic called the global similarity… In general, these algorithms provide a statistical measure of model quality or goodness of fit. Such statistical measures include measures as root - mean squared error and the coefficient of determination (also known as the R squared statistic). The pruning algorithm applies the model quality measure to the output of each ensemble model (i.e., estimate vector), and eliminates any ensemble model whose quality is less than some predefined threshold value.”); 
(Para 0011, Herzong).

Regarding Claim 15
Li discloses: A computer program product for, by a processor, ensemble policy generation for prediction systems, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that derives, by the processor, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 3 line 28] “The outputs of the independent models are respectively weighted (w1, w2, w3, . . . , wi), and then linearly combined in linear combiner 106. The output 110 of the ensemble model (denoted as 108 comprising 104-1, 104-2, 104-3, . . . , 104-i, and 106) is a weighted linear combination of the outputs of the individual models” Examiner interprets the weights as a plurality of policies for the ensemble models to predict to predict a plurality of target variables (i.e. outputs of models) for streaming data (i.e. input\workload data) such that the plurality of policies enables dynamic adjustment of the prediction system ([Col 4 line 45] discloses dynamic adjustment.); an executable portion that generates, by the processor, the plurality of policies according to prediction quality metrics of the set of ensemble models ([Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as a prediction quality metrics of the set of ensemble models.); an executable portion that identifies model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions ([Col 5 line 53] “The testing data is used to evaluate the predication accuracy of each model… By comparing (N'P1, N'P2, N'P3, N'P4, N'P5) with N', we get an evaluation of accuracy for all prediction models.” Examiner interprets the comparison of predication accuracy of the predication models as identifying model similarity of ensemble models according to prediction accuracy.); an executable portion that dynamically updates by the processor, automatically and with no user input, one or more of the plurality of policies according to one or more error states of the set of ensemble models and a performance of those of the set of ensemble models having 5AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATIONthe model similarity parameters ([Col 5 line 45 and Fig 2], “Evaluation module 222 performs evaluation via comparison of prediction accuracy.” Examiner interpret a prediction accuracy as an error state. [Col 5 line 60], “the evaluation information, as well as the distribution of data predicted correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the weights as being updated according to the evaluation model and predication accuracy.); wherein the error states generated by a first model of the set of ensemble models is used to dynamically adjust ([Col 5 line 45-67 and Col 6 Line 1-6 and Fig 2], when discussing the evaluation module Li states, “Thus, a new ensemble model is formed that is adapted to the new characteristics of data set” Examiner interprets the evaluation module as adjusting the policies (i.e. weights) for a second model based on a first models predication accuracy (i.e. error state); an executable portion that trains, by the processor, a classifier of the second model of the set of ensemble models using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models ([Col 5 line 59] “Next, the evaluation information, as well as the distribution of data predicated correctly and incorrectly, are used to create the weight for each prediction model.” Examiner interprets the evaluation module 222 as training a classifier of the second model of the set of ensemble models (i.e. NP1-P5) using the updated one or more of the plurality of policies (i.e. weights) according to the error states (i.e. predication accuracies) generated by the first model (i.e. N or the testing data)); and an executable portion that predicts, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score ([Col 3 line 8] “After training, these individual models are combined in an ensemble model. The output of the ensemble model is a weighted linear combination of the outputs of the individual models.” Examiner interprets the output as a prediction determined by the set of ensemble models synthesized into a single score (i.e. weighted linear combinations of the outputs)) ([Col 1 line 53], An output is generated from the ensemble prediction model representing a predicted future workload for execution of the application by the computing system. Examiner interprets the computer system as presenting via a display the predicated output.).
Li does not explicitly disclose: the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models; generating, by the processor, the plurality of policies according to contextual information, model similarities, ensemble model definitions, and ground truth data of the set of ensemble models.
However, Shi discloses in the same fields of endeavor: the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models ([Para 0056 and Fig 1], “FIG. 1 may be configured to adjust each weight of each corresponding learning model obtained from the model pool 116, in direction corresponding to improved overall performance of the thus-weighted models.” Examiner interprets the model pool as defining a model type as described in para 0038); contextual information (In para 0018, Shi states “the historical data 114 generally represents known data related to a problem, or type of problem, to be solved,” Shi further states in para 0029, “the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets historical data as contextual information.), model similarities (In para 0029, Shi states “it is possible that some overlap could occur between parameters of different machine learning algorithms, depending on an overall similarity of the algorithms in question, parameters in the present context generally refer to algorithm-specific aspects that must be tuned in order to achieve a desired outcome.” Examiner interprets the overall similarity of the algorithms as model similarities.), ensemble model definitions  (In para 0029, Shi states “features of the historical data 114 might be used to configure different machine learning algorithms, where each such machine learning algorithm is defined with respect to certain corresponding parameters.” Examiner interprets the corresponding parameters as model definitions.) 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Adaptive ensemble workload prediction model based on machine learning algorithms” taught by Li with the “Model Vector Generation For Machine Learning Algorithms” taught by Shi. Doing so can configure a machine learning algorithm correctly in order to provide acceptable outcomes (para 0004, Shi).
Li in view of Shi does not explicitly disclose: ground truth data; wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models;
([Para 0011] “The present approaches create an ensemble (family) of kernel regression models for each observation vector of sensor data received from an object or process being monitored.”); wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; the plurality of policies including defining a model type, version, or class of respective models of the set of ensemble models and weighting of the respective models ([Para 0028-0038], Herzog “a pruning algorithm is utilized to eliminate any poorly performing ensemble model. In one example, the pruning algorithm utilizes a statistic called the global similarity… In general, these algorithms provide a statistical measure of model quality or goodness of fit. Such statistical measures include measures as root - mean squared error and the coefficient of determination (also known as the R squared statistic). The pruning algorithm applies the model quality measure to the output of each ensemble model (i.e., estimate vector), and eliminates any ensemble model whose quality is less than some predefined threshold value.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Adaptive ensemble workload prediction model based on machine learning algorithms” taught by Li with the “Model Vector Generation For Machine Learning Algorithms” taught by Shi and “Apparatus and Method For Ensembles Of Kernel Regression Models” taught by Herzog. Doing so (Para 0011, Herzong).

Regarding Claim 7
The method of claim 1, further including mapping sampled predictive qualities between those of the set of ensemble models having the model similarity features ([Para 0040-0044], Herzong).

Regarding Claim 14
(CLAIM 14 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM
7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121